Exhibit 10.53

ARMADA HOFFLER PROPERTIES, INC.

Short-Term Incentive Program

 

1. Purpose.

The purpose of the Armada Hoffler Properties, Inc. Short-Term Incentive Program
(the “STIP”) is to attract and retain talented executives by providing
incentives for the achievement of performance targets, and for superior
performance in order to align the efforts of Participants with shareholder
interests. The STIP permits the award of cash or common stock of the Company
upon the achievement of performance goals during a Performance Period (an
“Award”). The STIP is effective January 1, 2014.

 

2. Performance Period.

The Performance Period is one year, beginning January 1 and ending on the
following December 31.

 

3. Eligibility.

Each year, the Compensation Committee (the “Committee”) of the Board of
Directors of Armada Hoffler Properties, Inc. (the “Company”) shall designate
individuals to participate in the STIP for a Performance Period (“Participant”)
from among those individuals who are eligible to participate in the Company’s
2013 Equity Incentive Plan (the “Equity Plan”). The Committee may add
Participants during a Performance Period and such Participant’s Award shall be
prorated based on the number of days in which such individual is a Participant,
divided by 365.

 

4. Awards.

a. Opportunity. The Committee shall establish for each Participant the
threshold, target and maximum Award that may be earned during a Performance
Period for meeting quantitative goals set by the Committee. The threshold,
target and maximum Award may be stated either as a fixed dollar amount or as a
percentage of the Participant’s annual base salary determined as of the first
day of the Performance Period. Notwithstanding the foregoing, in determining
Awards, the Committee shall have the ability to adjust any award under the STIP
based on qualitative goals set by the Committee.

b. Performance Goals.

i. Quantitative Goals. The Committee will establish quantitative performance
goals consistent with the performance measures described in the Equity Plan. The
definition of “performance goal” in the Equity Plan is attached hereto as
Appendix A. If the degree of achievement of the performance goals falls between
threshold and target or between target and maximum performance levels, the Award
shall be determined by the level of performance achieved and not by linear
interpolation.

ii. Qualitative Goals. The Committee will establish qualitative performance
goals for each Participant. The determination of the degree of achievement of
such goals for a Performance Period shall be in the discretion of the Committee.

 

1



--------------------------------------------------------------------------------

c. Payment.

i. Timing. Except as provided in subjections (iii) or (iv) below, a Participant
must be employed on the last day of a Performance Period to be eligible for an
Award. Payments will be made no later than the 15th day of the third month
following the last day of the Performance Period.

ii. Form. Awards will be paid 50% in cash and 50% in Common Stock which may be
subject to restriction as determined by the Committee. The number of shares of
Common Stock granted will equal the dollar amount of that portion of the Award
payable in Common Stock divided by the average of the closing prices of the
Common Stock for a period of five consecutive trading days prior to the date of
entry into the written agreement between the Company and the Participant
specifying the terms and conditions of the stock Award, rounded to the nearest
whole share; provided that such period of five consecutive trading days may not
commence until the date that a window period is opened for trading in the
Company’s Common Stock. Stock Awards earned under the STIP will be issued under
the Equity Plan.

iii. Termination during a Performance Period. If, during a Performance Period,
the Participant’s employment is terminated by the Company without Cause (as
defined in the Armada Hoffer, LP Executive Severance Benefit Plan) or if the
Participant dies or becomes disabled while employed by the Company, the
Participant shall be entitled to a payment based on the actual achievement of
the performance goals for the Performance Period, but such Award shall be
pro-rated based on such Participant’s days of employment in the Performance
Period, divided by 365.

iv. Change in Control during the Performance Period. If a Change in Control (as
defined in the Equity Plan) occurs while the Participant is employed by the
Company during the Performance Period, the Participant shall receive an Award
calculated based on the actual achievement of the performance goal as of the
date of the Change in Control, but the Award shall be prorated based on the
number of days elapsed from the beginning of the Performance Period through the
date of the Change in Control divided by 365. The Award shall be paid on the
date of the Change in Control.

 

5. Administration.

The STIP shall be administered by the Committee, which shall have discretionary
authority to interpret and make all determinations relating to the STIP. Any
interpretation or determination by the Committee shall be binding on all
parties.

 

2



--------------------------------------------------------------------------------

6. Miscellaneous.

a. Amendment and Termination. The Committee reserves the right to terminate the
STIP at any time or for any reason.

b. Section 409A. All payments under the STIP are intended to be exempt from
Section 409A of the Internal Revenue Code and all provisions of the STIP should
be interpreted and construed with such intent.

c. Governing Law. The laws of the Commonwealth of Virginia shall govern the
STIP.

d. Taxes. Any payment under the STIP shall be subject to all required tax and
payroll withholding.

 

3



--------------------------------------------------------------------------------

Appendix A

Performance Goals Under 2013 Equity Incentive Plan

A “performance goal” for purposes of the 2013 Equity Incentive Plan means a
performance objective that is stated with respect to one or more of the
following, alone or in combination: funds from operations; adjusted funds from
operations; earnings before income taxes, depreciation and amortization
(“EBITDA”); adjusted EBITDA; return on capital assets, development, investment
or equity; total earnings; revenues or sales; earnings per share of Common
Stock; return on capital; Fair Market Value (as defined in the 2013 Equity
Incentive Plan); total stockholder return; cash flow; acquisitions or strategic
transactions; operating income (loss); gross or net profit levels; productivity;
expenses; margins; operating efficiency; working capital; portfolio or regional
occupancy rates; or performance or yield on development or redevelopment
activities.

A performance goal may be expressed on an absolute basis or relative to the
performance of one or more similarly situated companies or a published index.
When establishing performance goals, the Committee may exclude any or all
special, unusual or extraordinary items as determined under U.S. generally
accepted accounting principles, including, without limitation, the charges or
costs associated with restructurings of the Company, discontinued operations,
other unusual or non-recurring items and the cumulative effects of accounting
changes.

 

4